PER CURIAM.
We are of the opinion that, in the absence of proof reasonable value, the money paid by plaintiff for horse hire and wagon hire formed no portion of the damages for which plaintiff could recover in this action. Certainly he would not have had the right to hire a wagon and a horse for a year, and charge the defendant with the sum he had paid for wagon hire and horse hire. Moreover, it was error to permit the witness Schumacher to testify as to the value of the horse before the accident, because there is no evidence that he had ever seen the horse before the accident.
Judgment is reversed and a new trial ordered, with costs to the appellant to abide the event, unless plaintiff consents to a reduction of the judgment to $70, in which case judgment is affirmed, without costs in this court.